DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered.
 
Response to Amendment
	The amendment filed 02/10/2021 has been entered.  Claims 1, 4-6, 10-12, 16-20, 25, and 27-37 remain pending.  Claims 38-40 have been added.  

Information Disclosure Statement
The information disclosure statement filed 11/25/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The foreign patent document, CN 103080197 A, has not 

Claim Objections
Claim 6 is objected to because of the following informalities:  in line 1, the change from “claim 2” to “claim 1” has not been shown with strikethrough, bracket, or underlining.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 4-6, 10-11, 16-20, and 28-40 are rejected under 35 U.S.C. 103 as being unpatentable over North et al. (US 2011/0116992 A1).
Regarding claims 1, 10-11, 28-33, 37, and 40, North et al. disclose treating an organic polymer with an electron-bean-generated plasma; exposing the treated polymer to an oxygen- and hydrogen-containing gas.  The treating and exposing generates hydroxyl groups on the surface of the polymer [0008]. The plasma gases may include O2 and H2O [0025, 0030].   The polymer is used in a polymeric microtiter plate (the polymer would be in the interior surface) (microplate) [0009].  The polymer includes polyethylene [0030].  North et al. also discloses microtiter plates may be made from polypropylene [0003].  As shown in Table 1, a plasma treated polystyrene PS) has an atomic % of 69.63 for carbon and 21.47 atomic % of oxygen.  It would have been obvious to one of ordinary skill in the art to select the plasma conditions to a polyethylene surface with similar atomic% of carbon and oxygen as with the polystyrene surface to further functionalize the surface [0028].  Plasma is known to alter the top few nanometers of a material’s surface without changing the bulk properties [0027].  
	However, North et al. does not disclose the contact surface has a biomolecule recovery percentage of at least 85% after 24 hours.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, after the plasma treatment(s) of any 
	Regarding claims 4-5, North et al. disclose of the carbon components (C1 components) as shown in Table 2, the amount of carbon atoms to which oxygen is grafted based on carbon is (10.67% + 6.03% + 1.66% = 12.78%).  Oxygen is a hydrogen bond acceptor group.  Based on the carbon elements on the surface, based on calculations, the amount of carbon atoms to which oxygen is grafted is about 12.8 atomic% which is close to the claimed range and would be expected to have similar properties.  a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See MPEP § 2144.05 (I).  
Regarding claim 6, North et al. disclose the grafted oxygen atoms are –O-, =O and O-C=O, bonded to carbon as shown in Table 2.
	Regarding claim 16, the instant claim is drawn to the microplate itself.  Therefore, the claimed limitations are met. 
Regarding claims 17-18, North et al. does not disclose the contact surface has a contact angle with distilled water of from 0° to 90° or the contact surface has an electrostatic charge build-up on the converted surface of less than 5 kilovolts per cm (5 kV/cm).  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, the treated contact surface of a polypropylene microplate surface has contact angle of 60° [00445].  The converted surface has the electrostatic charge build-up [00205]. Therefore, the claimed effects and physical properties, i.e. the contact surface has a contact angle with distilled water of from 0° to 90° or the contact surface has an electrostatic charge build-up on the converted surface of less than 5 kilovolts per cm (5 kV/cm) would inherently be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.
Regarding claim 19, North et al. does not disclose the contact surface is treated with a conditioning plasma of one or more non-polymerizing compounds and a conversion plasma of In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F. 2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process). See MPEP § 2113.
Regarding claim 20, North et al. does not disclose the one or more non-polymerizing compounds introduced to form the conditioning plasma comprises O2 and the one or more non-polymerizing compounds introduced to form the conversion plasma comprises H2O.  However, the functional groups are present on the fluid surface.  North et al. also discloses a mixture of oxygen and water vapor may be used [0030].  Regarding the method limitations, the Office notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F. 2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process). See MPEP § 2113.
Regarding claims 34-36 and 38, North et al. disclose the microtiter plates are in a multi-well format available 96 or 384 [0003].
Regarding claim 39, North et al. disclose the microtiter plate may be enzyme-linked immunosorbent assay procedure [0003].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over North et al. (US 2011/0116992 A1).
Regarding claim 12, North et al. disclose treating an organic polymer with an electron-bean-generated plasma; exposing the treated polymer to an oxygen- and hydrogen-containing gas.  The treating and exposing generates hydroxyl groups on the surface of the polymer [0008]. The plasma gases may include O2 and H2O [0025, 0030].   The polymer is used in a polymeric microtiter plate (microplate) [0009].  The polymer includes polyethylene [0030].  North et al. also discloses microtiter plates may be made from polypropylene [0003].  As shown in Table 1, a plasma treated polystyrene PS) has an atomic % of 69.63 for carbon and 21.47 atomic % of oxygen.  It would have been obvious to one of ordinary skill in the art to select the plasma conditions to a polyethylene surface with similar atomic% of carbon and oxygen as with the polystyrene surface to further functionalize the surface [0028].
	However, North et al. does not disclose in which any one or more of the following is true: for an aqueous dispersion of lyophilized BSA having an atomic mass of 66,000 Daltons at a concentration of 12 nM, the biomolecule recovery percentage is at least 99% after 30 minutes; for an aqueous dispersion of lyophilized FBG having an atomic mass of 340,000 Daltons at a concentration of 12 nM, the biomolecule recovery percentage is at least 98% after 30 minutes; for an aqueous dispersion of lyophilized TFN having an atomic mass of 80,000 Daltons at a concentration of 12 nM, the biomolecule recovery percentage is at least 90% after 30 minutes, or ; for an aqueous dispersion of lyophilized PrA having an atomic mass of 45,000 Daltons at a .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over North et al. (US 2011/0116992 A1) in view of Yokley et al. (US 8,962,097 B1) as evidenced by Steen et al. “Hydrophilic modification of polymeric membranes by low temperature H2O plasma treatment”, Journal of Membrane Science 204 (2002), 341-357.
Regarding claim 20, North et al. discloses a polymeric substrate a shown above in claim 1.  
	However, North et al. does not disclose treating the contact surface with a conditioning plasma comprising oxygen followed by a conversion plasma comprising water vapor.  Yokley et .  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over North et al. (US 2011/0116992 A1) in view of Yokley et al. (US 8,962,097 B1).
Regarding claim 25, North et al. discloses a polymeric substrate a shown above in claim 1.  
	However, North et al. does not disclose treating the contact surface with a conditioning plasma comprising oxygen followed by a conversion plasma comprising water vapor.  Yokley et al. teaches exposing a surface of a substrate to a first plasma treatment having plasma reactants in a plasma chamber to form an activated substrate surface.  The process comprises introducing water vapor into the plasma chamber to form a water layer (C1/L52-62).  The first plasma treatment includes oxygen (C2/L4-52).  North et al. and Yokley et al. are analogous art concerned with the same field of endeavor, namely plasma treated surfaces.  It would have been .  

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-6, 10-12, 16-20, 25, and 27-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, North et al. (US 2011/0116992 A1) does not teach or suggest the conversion plasma is generated at a remote point form the fluid contact surface, where a ratio of radiant energy density at a remote point of conversion plasma treatment to radiant energy density at a brightest point of the conversion plasma is less than 0.5.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Midwoud et al. “Comparison of Biocompatibility and Adsorption Properties of Different Plastics for Advanced Microfluidic Cell and Tissue Culture Models”, Anal. Chem., 2012, 84, 3938-3944.
Ghasemi et al. “Ammonia Plasma Treated Polyethylene Films for Adsorption or Covalent Immobilization of Trypsin: Quantitative Correlation between X-ray Photoelectron Spectroscopy Data and Enzyme Activity”, J. Phys. Chem. B, 2011, 115, 34, 10228-10238.
Callebert et al. (US 5,376,413) teach a process for forming a coating on a surface of a textile.
Foerch et al. (US 5,147,678) teaches modification of polymer surfaces by two-step reaction with remote plasma treatment.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767